 

 

Case 1:19-cv-08661-GBD Document 54 Filed 06/01/20 Page 1 of 1

 

 

THE WEITZ LAW FIRM, P.A.
Bank of America Building
18305 Biscayne Blvd., Suite 214
USDC SDNY Aventura, Florida 33160

May 21, 2020 DOCUMENT

   

ELECTRONICALLY FILED
VIA CM/ECF

Honorable Judge George Dee eT wy
. 1 1 i"

a
United States District Co

Southern District of New York L4G, , b Dowk.

500 Pearl Street - Courtroom I1A Gegree E/Paniels, U.S.D.J.
New York, NY 10007-1312

 

 

 

 

ee AUN 54 2030
Re: Parenteau v. Russell Cellular, Inc., et al.
Case 1:19-cy-08661-GBD

Dear Judge Daniels:
The undersigned represents the Plaintiff in the above-captioned case matter.

Due to the continued ongoing national health crisis caused by the COVID-19 pandemic,
coupled with the current mandated closure of non-essential public businesses in New York City,
which has adversely affected the business in this matter, it continues to be very difficult for the parties
to proceed in this matter with discovery and productive settlement negotiations at this time.

Therefore, Plaintiff's undersigned counsel again hereby respectfully requests that the Court
grant an additional thirty (30) day stay of all discovery deadlines in this matter. The undersigned has
conferred with opposing counsel who consents to this request.

The Court may wish to note that this is undersigned counsel's third request to stay this matter.
Thank you for your consideration of this unfortunate, but necessary additional request.

Sincerely,

By: /S/B. Bradley Weitz
B. Bradley Weitz, Esq. (BW 9365)
THE WEITZ LAW FIRM, P.A.
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Tel.: (305) 949-7777
Fax: (305) 704-3877
Email: bbw@weitzfirm.com
